United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3360
                                   ___________

Edvin Gonzalez-Hernandez,              *
                                       *
             Petitioner,               *
                                       *
       v.                              * Petition for Review from the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: May 1, 2012
                                Filed: May 4, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizen Edvin Gonzalez-Hernandez petitions for review of an order
of the Board of Immigration Appeals, which affirmed an immigration judge’s denial
of asylum and withholding of removal. After careful review, we conclude that
substantial evidence supports the denials of asylum and withholding of removal. See
Davila-Mejia v. Mukasey, 531 F.3d 624, 627-29 (8th Cir. 2008) (standard of review;
discussing claimant’s burden of proof in asylum context; when alien fails to establish
eligibility for asylum, he necessarily cannot meet more rigorous standard of proof for
withholding of removal). Accordingly, we deny the petition. See 8th Cir. R. 47B.
                         ______________________________